Hon. Mitchell'Williams         Opinion Ho. S-99
County Attorney
L*n County                     Re: Several questions '-
Tahoka, Texas                      relatlhg to purchase
                                   bf fir& fightids
                                   equipmentby Lynn
                                   County.
Dear Mr. Williams:
          In your request for an opinion of this offiai JOU
WVe stated that 111 taxpaying irotetisof Lynn Counti,-Wh$oh'
has tipopulatioh ol 11,,039,ha*eie‘pstItioned
                                            ths~ho~iri~oiiers~
cburt to ordek-aneIbctioh~oathe.~~questlo~ 0r thw oougtt’e
purchasingfire fighting equIpme&.
     ~. ~.The 'pititlob'do&not d&its 'ir~th;;P.thi:C1)ctlddils
                                                     .. _ _
solishtuhder'~~tlbIe.2351~;2'.oi.
                               AStGl& '2351a-~-6?.V6Hioa1s.
Civil-Stiittif&Ai,
               but thb~rehbon~ble.iiss~~ptibn‘ii,bla"th~.iij~dlag
6f'.thd~@etit16n'iihdath&~
                       c]scumstances'oZltlj#i@&it~tiiWii-
.thaC'tIw           am a,dklng tor.an sl8etion uri&= A&iol~
         pet1tioner.s
?35la-1.
         Atilolo
           _~-,. 2351a-1
                    _    reabr
                        .,_
                          ._    81_ foilo&i
                                         -
         "~~Cb~I81li6n~~ Cburt ld~a~ll.     boiuit$oK.ot
    thii-Statsi&ill bi autlibriseil ‘to fiiaLih ilw
    plrdti;ctioir..a~d-iifs~ilehtiirg'~qlli~~t
    ditt*i. .* .intihi-dom:reti*i.   ~‘       to:the-,
                                       ,.ii*sidi-'-t~-  -.
                                                      *xtt
                                   ."H~     .-
    1iiPf;iiif-iirj;
                  sit$;'tom;'6#-vi lage vithin t&s
    Eouyty‘aadta a~dJ13itiagoon&tfhl;i.'~~TliaColl)ia*"‘~--
    8ioiierrCoiiW'iMl I'~JiaiaisJ‘:th&
                                  -Siii$h&4*.'$&  'purohiiao
                                             _,..._,
                                                   .~
    flrb twcks a&l 6tWi;arTS~b-t~lr;bt~'-'-~Quipnnt
                                       w&      . ,_. .X@
                                                       ._
    first advortirlng+~'~*~ii~~~-a~-ot.-A~--
                      aniJridslii~@~'bt fibreoo, as
    provided by liv.
    couhty'of thlr
     to enC&p l&o                                                l
.      .



    Hon. MLtchell WIlllNns, Page 2 (S-99)


           tin me of the fire truoks and other S&e
           tight&g lqulpimnt of the olty, tom, or
           tillam. It Is simclfloalli*ovided tlhat
           the a&s of,iihyp&on or imrsons vhlle'-
           fighting fires; traveling to ok'from iine,
           or itiauf ma&nw fumlsbing flm *ota&bloo
           to the cltlzdns of a oounty 0mia6thb    s**
           llmita~ofshy.oLty,.tovn;m rlllam, .&all
           W'oonslderbd ab the aots of agmta 6t'tZY
           o-tiii~~lnall'robpeots;nottitbrtarding‘imUb
           prson' 02 persons may be regular l*l'gwr
              flnamn of a oltf, tom, ok village. Ho
           q-ty,
           7:    tom ok vlllago rith'lna count? and/or
           aajoinlngoountlos shall be hild liablifor
           t&-acts of any of ltb emplqyeer vhllo en-
           gaged in frghtlng fires outside thb ‘Bitj
           limitb     pnrsuant            to a~~.oontraot   tbarotofrmb
           enter6d lntotbbetween~the  Comls~laae~s Cou#                        '_
           OS the oounty and t&'g~vemlngbodp.bf+b
           alty~tovn, W village. Provldid hovw@;'
           that any five bqulpinent  ptik0haa0a W any   .
           Ooun~~bhall be dono'onlfby a majislty Vote
           of pi5pmty   ovnlag taxpayam    and qua1WiiM  .:
           ,votaM of mioh ooauty;ht   a oormtpilU9eleot%om                 .
           called. for .~.
                       suoh pqore."       ,
                Article 2351a-4
                           .,     raadss
              .-*Pb' Camnl3sionePsCowt of any oouh* la -
           this btak.lis herM#y~astlsoclced~to
                                             puWmu'i
           IBM- and bther’i3.m  fighting.epulpmnt to k


           vlt3tnit~thecorporate lL*lta of atqlrmolp&ateil
           Ei~~~OF       'anaZtipXpent thw~ol'lm-lnir*,
                       tomj


           autlvwlLwato Issue lltbertiam ramentb ojp.'~'
           n@gtXablr bonds, bi both,;of th6 OOUlltf, arid to
           levy and ~olleot tisuriw~agalnstthe oouhw -al
           fund in paymoat thereof; porlded, ho*Pivv, Wt
           any suoh vamantm owbonds miistWie’ Wiii’atMIot-
           @ed 8y a majmitr oS the Qzalif2~~jzWpW%q .        ’
                     voters, vho had dulr 'ranZ16(id~‘tb)2s-
           tiaxpllring
           saw   f*           taxation,      voting   at Be eWbtr(ih’~WW
           calledfa that puppome by c$hDC&mXrrGWirr
           Coet, ruoh bond8 ahd var&an%s t6’bi”traclll8”
           aad ssah tax*6 to be letfod and. iso~lW%~, iir
           aooalrdanoeVittithe povlsfons~ bf‘Oha@tiB1,.
           Title 22, Revised Civil Stat&is oi‘2irbSi .'-a_-'
           mlng      tWlasuanoe of bo6da.m &XtiiL, t?e,
           and/or aounties in this Statoz and povlded
Ron. Mitchell Williams, Page 3 (S-99)


     itither, that ahid warrants ar~bondd~till"be
     isatied6~19 in'S\i‘oh
                         BIPbunt&amount8'a# HI1
     ht all tlties~1;8ave
                        Pemtilhlngand unilrouiiQ&red
     suffiolenttaxbs foi.general fuhd ~pIJP@6#eritb~~
     fully take oare of all current expenses those-
     Of."
                     ._        -
          Tou bade asked nine quebtlonarigardlng thb ao@-
btrui&& and applloiltion  of these statutes,whtoh we #hall
stat0 and disouas one by one.                   _
                  ONE. Is it mandatory under th&
        -QUESTIOl'i
    above-facts that the commlsslo&rs~~oourt aall
    an election?
         Neither Article 2351a-1 nor Article 2351a-4 author-
lz@r or'pr~vldesffn?the gresentatlonof a pbtltlon t6the -
commlbaloners~court.' It follovs that any-petitionpresented
to the court has no'legal standing,Bad the oourt'ie not re-
qulred to order an eleotlon by virtue of euoh a pe%it$en.
                  TWO. Assiamlng that th* ctmmla~
        ..QUXSTIOIi
    si'one%slo'ourt'oallsthe lleotlbn'~hbther'tbe~
    are repuiPbd to OT not;wl.ll the general eleoti$m
    Jar0 apply?
          Section 1 of the Texas $lection,Code(Art. l.Ol,-'
Vez%oii'SElootlon Code) 8e'clareathat the provl.alonbof tb
Code shall apply to'all *l&otions held in this State';exoipt
as othertise'~ovlded therein. Since'aelther~Artlo1~2351-a-1,
A-Ftlcle2351ad', nor.t.h@Eleotloa Code provides.Zor a'dlf-
fereiat~~pooed~e,~the general elictlim laws till applito my
any election oalled pursuant t.6either of these
                                             . tus statutesi
         QUESTIOI?THREE. Aabumlng that the elehtlon
    is callbd'ahdpassed, does'the comii1issloh6tib"
    o&art $s%e &iithtiltjto leaue bonda In payment
    f.0~the equipment?    ..:  ~~ : .~
                                     ~;.:..:
                                           : .I,..
         QDESTIOR Form, Asskialng'that t&b elb‘dtion
    is called;and passed, doeb~tb cdjlmlbalotl~Ig
    ooui%have authority to lssue~'int~z%at 'b&&F
    time warrants in payment iOr 'thebqrifikiiint
                                                an3',
    if 60, from what fund till they be papable!, _ ,,_,
                                                      -, --,
          Article 235la-4 speclfloal.1~
                                      i?&io~lri~~tli~~ibelidlial,
of bbnda oi time varrante, or both,,'Iti.@@niht
                                              6f i'%4"f&&ht-
lng bqulposentpurchased for.the'proteQtlbti
                                          bP~t?btihii~+i@~~
                                                 _,..
P'mptY 0 In faot, the sole purpoaa bf'aii'6le6tlon oall’id ‘-
tinderthis article I.8to vote oh‘th&~lsbliano~'oi
                                                btidd ol?'tliae
vamants. Howwe~, a oounty does not have authority to ls8ue
Eon.   Mltchdl   wflllam8, Past 4 (S-99)


eith&‘%onds or tI.mewarmats ln’pa
equi@ont ~plrrohatid,
                    Uod;rrArtlole
0Z iipnihlug’ flro gi’otectlohto
             Theso queat’oam     we
~%%&on         V-1200 tl951),
cable r&lo8 at lmgth. All Zip@~fight%&) ~ulpbsat
purohased‘undereitlioiibf them statUei!muit k pailli foa
out bf tba 06nn%y88 geiural tind, uh@thm pald”oM of
M?ront fads   or through bonds and- warrariCs
                                            irruM
mant to Artlole 2351a-4. Att'y   &n. Opr. 6-4300 (f&,
v-12000
            QU8M?ICH Fti.6 ABeuml~ that Lynn
                                a ff truok, would
       @#unty logally pirrohac~s’
       ft be ~$mrmlas~lblo
                         fm th. oommlmlone~s’ oo‘W%
       to lnter into B oontraot with an’lnobrporakd
       Olty within thr oohnty tb operate’the tmok
       and.-toe
              fiiridshfee ptikotiba’tbPeYro8’to
       rural amaa in tba oount$ Mm8 them arq ho
       0rgaaSzeilvolp;ntrerilm departments in t&
       rural areas?
          The sipst mdoiwl* of hiptiole2351a.9 oonmw
 th, bommlssioners~aburt the \sn”oad  aathoritfto
potoGtlo!ito ruPa1 lnhabltantts   of tha aouaty. rIQWug?i $ho     :
               ootrptlb om OS.1lmltW j&irl.EdiobioQ;
-bidil~aSOi#r8’~                                      ‘@ha
grBnt of h power to ttlw oomluslObom*     oourt oapMH  rdtl% Lt
            aathorlt+ ‘to’ixirrolrra bmad
the .%apliaC~                                 dl8oNtW@ .to a+
                           intended   aa
                         air. A,PP~19
                         cir. App. 19




         ‘tit us’8.0 Hiot&r theoseimplied,pow8~s WW
limit+ w SuPtbl, prbri,lotu of Artlole 2351irQ.’TIM
ar‘cod and tha la& WntenoW s8oo@ilei.tti,  .‘autliOFiBy~
                                                       W
           to pwollilsemill nt but ~lirplt
the iroiautj                              ,lt ‘:  till,
                                                      H...
qulr&wnttrf* oompatltiveii- lddlngand for”‘i?ikiX
                                              “TIO6bNd~
~Theupmm’ authaplw of tbm’ooimtj tb~aontsU% WSh ‘CL
tiltyfor t& tameOS olty-OWbd oQul&8hit,,Obn%aSdM.‘ti
the third aent.@I10@,
                    lm not,ln our opIalon;iiUml%htWn
00 the amangemmatr vbloh a oour&tymay lawfullylnWB
Hon. Mitchell Williom5, Page 5 (s-99).
                                                                     .


into ibr the operation of couhty'-owned
                                      rquI@mbnt. 'the-
st‘atute do@5 not prostirlbe'
                            the mbthod or aginoy f&the
op+ratlon‘of county-own&dequipment. It does nbt ro-"
strict the county to operationthrough Its own &ploya~o.
In Snollen V. Brazbrla Couhty, 224 S.W.2d 305~(Tax. Clv.
App. 1949, error ref. n.r.c.), the commi8slohers'court
of Brazorla County had contracted for thi op5rMilbn of
a-county-ownedfire truck by the volunteer flri dapllrt-
ment of an unlacoPporatedtown, and the cotirtrvldehtly
found.,qothlngobjaotlonablain this arraqgoment. We
think'%t.would follow that the commlzslon~rslcourt coiild
al&o contraot wlth an Ihctiporatidcity or town'fw.the
operation-ofcount -ownad equipment. In Attorno~ QsnoralI5
OPliiloa04326 (19'12)it wa5 hold that tha.county could
make a oontract wlth a oltj for the armlees of a utllltr
mn tommaintain oounty-ownadfire truokb. 'Slmllarl~, a
cbuhtf~could bontzlotwith a city for the bervioea bf
neoozsarypersonnel to operate county-ownod'equlpment.
           ii note l&t the o8iptLanof this ,hotatatoz that
It authorizes cbuntliz tb provldb fire p&oatloh anifl    rlzli,
fighting equipment "elthar by the purbhase aridmklntonanoe
by the county o? the nooozsaryequlpaont, or by wow-
Pintoobntraots with the gbvernlngbody of xtiez; towna, w
villages . . . for the uao oi the fire fighting lqulpwnt-
bf the city; towa, or villago." We are ol the'~opinloti   that
a~hasonablo~,ooncltruotlbh of this languhgo ken not law       .
tw authbrlzatlonnarrow& than the Intetiprstatlon     thlctiwe
have given tha bbdr of the'act, PUrchase and malritirmnor"
by thi county aoos'not foreclots operation by Cl.tflmploy~os
a5 tW obuntf“s agent& in furirishlug  fire protection‘.The.
statute lx$@issljrmakes.tbi persona irhooperate elther altr
or 'countfoqulpmintthi agents of the 'cotinty  wh6n mnlshing
fire'prdtictlon to~rtial'lnhabltants;   even though thdf q sq
                      of Uminldipality. ThirE Iz~tibthlng-'-
be Pogul$kr'eroplojeia-                                         '-
in'thi'daptltin'or the b&37 of thi a'ot'tdpreventi th& cotitj'r
66ntrtiotlng iritii
                  tho'aPt$fti the &irVliidis of'Its .omplb*os
to-a&‘&rj~agontuof tha oounty in obratlng county-ownad
equ-ent
      .I. - : . ..:                 _.:               _.
           In answer td'yd& fifth qtiabtion;  lt'%s'o&. -
oplalon that the couatjmay contract wlth a city Snc tM
operationof county-ownedfIra trucks by emplOy'& of the
cltj for the purpose of iurnlrhlngrural f-8 &&.eotion
under Article 2351a-1.
          QUESTION SIX. 'Assumingthat Lynn County
     has'logallg purchased a fire trucksin accord-
     aaci with law, does the commissioners1court
     have authority to lntor into a contract with
     an incorporatedolty In the county whereby the
.   .   .


    Bon. MitchatlfWb'illfama,
                           Page 6 (S-99)


            cltf Is :to op&ate'avldmalntafn.tbeocgufyor@nt   A
            tii o? abet to thi isountyand fW1Bfbh rrppar
            fipi potectlon therewith-inokchange ?CIPthe          . i.
            oltyQs Pigbt to use the irqulmnt tithln the
            limfts 0r the lnoolsporatrdoi%yT
                   The coimzlsaloner5sOOUP% li gfrou air%horl%yto
    at+act tith the oit7 for the ~80 of the fwa raghtuq~~           .~
    equlpmehtof the oiw "upon auoh terms aad‘souU9Wolraa#,'~
    shall b& a@?eed upon." The oontraotr ooh%emplatlld'in      thle
    Bent* .. ape to be with oltleb wblbh have ?I- .d#prUPC1Un%r
    and tE selves owu and'operatrffPe fightlag eQtilpsi;~V.,
    Cfearlg the coutraotoould ppovlde fog a mone%aay paldllwt
    by'the bounty.' Attoy C&n. Op, 04160 (19#).Tt          1s -a
    that the oountr cbuld albo contract lfltha'ol$J fos %M
    rorvlcob of city employee8 to oporate~oithezclq oP            .
    coimty lqulprwht and oould pay the alw fos?theab sirvloee~~
    Iiwtead of mooita%y payments forkuse b‘i
    tint 0~'fop the 5ePvlPiais of ltb
    would7zeprw          for the:
    oount$ to tb'altr to be permission tD the"~eltyti9W.~tha
    ooiinty-owiiid    equipsant ulthln fta'ooPpqPat@lIi&lt$~:Xt '
    ljillst bb tC5ik1w&that   fn'-'makiag
                                        th9 oon%wabt tb pErt$ir -
    tlould'adjubt~-thi    tiezms50 that‘tM oo*&a*atPon wouU--k
    ?&lr &ixd.+sohabla to both'paptl&a. 'pls)      oxtea% o?~t:b
    i&WpermFt%ed vlthliith# ompo&ate Urnits oi &J$oalt$
    iihould   b;,~oomeixwate with thB value of%h& arv$o&m
    whloh'tb olty and .ltrl      mplopeee would pfnder %o the
    county.
                                                             T       ..


            oouiityua*hoiae!@s~
                             ~~zind
                                  o%h@pP-0mity -@Pop&q-'~-
            ldd&t&d.~ldtheco&%$ bUt.wItbdu%tli@.tioPPpi9a%e
            li-titcr~~&?'hny
                         -linisapbPataod-~i%y'~~%~OW,
                                                    @hn
            the-W@ tiiiiskJ&.'Qri9d
                                  h.Tbo%o~fiiiah-ffiaO
            ~of;dCtlod'to'the"oI%fzoeli'd?'tge
                                             oBunt~‘xW
            +gdIng o~$%tiSUCthe
                              sI%y ltiltr of any BftpO
            %$wn or vlllamo3
                 cilJmFx6oaBljmm. Xf Qtm!3taoa. seven lo
            anuwbi=ed  in tW~af?l~tivc,    Basktliaagall-
            51in1er5~~ cow%  an%er %A%0 aoaizaip%eaa
            apolfled la e%%h@F Qfmt%o~ P&a 080Qwe%loa
            Six. or.bo%hV
             Aatlcle 935la-1 requ%Oape~%:Bat~pur&.aeB
                                                    of fllW?l&
    Ing eqiaigaihtlqa e6tintyfaa &I$0p&o%egb%fon.of'*~sitO1f   dud
    rural propertyb@ au%hopleod by an eleet:%oo0% %h4 proportt
 . .   .                                ,.:


 Bon. Mltxho~1Yflliams, Page 7 (s-99)


  taxpaying vbters of the county. An election iwthorliilhg
  tha~irruabooof bondr'or time warrants'for tbi pvroha'mo
  of oqulpment for protecting ooimtf-ownedproperty under
 Aptlole 2351~1-4yould no% disp&nse iittithe nebessity ior
 an iloetion under A~tlole~2351a~lbefore the 'oountycoUld
 undePtalcr to prooidb‘the eQuiplarnt?or turntiahlngtire
                                   If only an lleotion utBYer
                  has beon held, the county would hbt~have
 autM&y     to purohaso mori equipment than is moeeea    td
 potect oounty-owhedpro&&j and vould hot be authcm1 s&l
 .to u&e the lqulmnt for furnishingppoteotionto wivak
  mopew   e
             However; a aounty which has purohaaed f%re    ht-
  log equipment uhdir Artlole 2351ad could cbntraot~~?or3 ha
  operi3tlon of the equipment by a bltf for the purptisobf
  grotecttng'theoduntJ-bvnedpopertj and oould wmlt the
  city to utie.thelqlrlmnt Wlthlh its 1lmlta"to~thelxWntr
  of the value'of the services thi city Was renderlngtb -~
  oounty, inbtead of making a money paymeht i@ th+ INWI~O~.
  Ftwthomom,    a couuty which has'purohasedlqtaipeiahtundn
  Article 2351a-4 would not be precluded l%om contpaotihg
y fritha‘clty under Article 2351a-1 for ixaeof olty-owned
  lqulplrentin p+?ovldingreal fire potection geneTally.
                QUESTIOM NII@. If Quastfon FouVlh     "          ..
           ansireredltithe aiflrmatlveas to the isau-
           8000'o~lnt*r&st-be&lng tl& warranta, may
           bonds w Issued to roiund the warrants uudes
           tha provlalvnm of'AxM.cle2368a, \*.6.!8."1
         . Ih answer to QuestloL Bow we haw".&ieod'fou
 that time varPBntiimay bo lestieaonly %m %a psarrohaeebf
 equl~t    to.#Citeat county-owd'wopei%y u~W~As%%o10'
 235laa. 'Tli8i@rrahta, ff'legally ibsrnod,may k sWuMed
 into bpnds urid@ tb provlrlona of Soetfon 70 mabd. (d),
 of Article 2368a.




                The soimiaslone~m~  00\1potis not poqul&ad
           to call ah lleotlon oh the pwohaae 0rPfi.80
           fighting equipment when it haa been petltioned
           to do 80,~as tin petltlons nre unauthorizedand
           have no legal'atandlhg. Anate.2351a-1, 2351a-4,
           v-0 OS0 Thr gerural ileotlon favs apply to
           lleot%oas oallod mn:?oE either of thee@ r~atutes.
                mo oom~~~locu~pu~court may ~0utrPaotwith
           an Iuaoppwated city wltbfn t&m ecuBy to OpePate
.,   .




         county-ownedf’lrefighting eqclpoent ior
         furmishlng fire protection to rural.area8    .:
         ih the county, and as considerationfor Its
         soivPces the city may be permlktedto usi
         the equipment tithin Its tiopporateZimltb’
         to the extent of the value of the aervliaez.
              The County may not fuztliish
                                        ffre prtiteotla
         tb privately owned’rural p6w&y    with equip-
         PIentpur’chasedunair Article 2351a-4, whi‘oh
         authorizes purchase of equfpment for ppoteotlon
         of oounty-ownedproperty only.
                                      Yows very truly,
                                      JORN EIENSRRPPRRD.
APPROVRDP                             Attorney @enoral
Rob.& S’.,TNttl
First Assistant
              .
John Bin Sheppeti
                                      Ry%pfw’
                                            MW     K: Wall
Attorney GeWal                                   Assirtant